 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ZANE HUBBARD,                                     No. 2:19-CV-1463-MCE-DMC-P
12                        Plaintiff,
13            v.                                        ORDER
14    D. ROBERDS, et al.,
15                        Defendants.
16

17          Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to 42 U.S.C.

18   § 1983. The matter was referred to a United States Magistrate Judge pursuant to Eastern District

19   of California local rules.

20          On November 26, 2019, the Magistrate Judge filed findings and recommendations herein

21   which were served on the parties and which contained notice that the parties may file objections

22   within the time specified therein. ECF No. 11. No objections to the findings and

23   recommendations have been filed.

24          The Court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and the Magistrate Judge’s analysis.

26   ///

27   ///

28   ///
                                                       1
 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1.     The findings and recommendations filed November 26, 2019, ECF No. 11, are

 3   ADOPTED in full;

 4          2.     This action is DISMISSED without prejudice for lack of prosecution and failure to

 5   comply with court rules and orders; and

 6          3.     The Clerk of the Court is directed to enter judgment and close this case.

 7          IT IS SO ORDERED.

 8   Dated: February 4, 2020

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
